 1                                                                        The Honorable Mary Jo Heston
                                                                                             Chapter 7
 2
                                                                                     Location: Tacoma
 3
                               UNITED STATES BANKRUPTCY COURT
 4                             WESTERN DISTRICT OF WASHINGTON
 5
      In re                                              No. 11-48528
 6
      ANDREA OWENS,                                      OBJECTION TO AMENDED
 7
                                                         EXEMPTIONS
 8                                   Debtor.

 9
              Kathryn A. Ellis, the Chapter 7 Trustee herein, hereby objects to the amended
10
11   exemptions of the debtor as described below:

12            1.     To the extent that the debtor is attempting to claim an exemption in excess of the

13   value permitted by federal or state law, the Trustee objects to the assertion of such an exemption;
14
              2.     To the extent that the debtor is attempting to claim an exemption for property for
15
     which no exemption is permitted under federal or state law, the Trustee objects to the assertion
16
     of such an exemption, including but not limited to the debtor’s claim of exemption in an
17
18   undisclosed medical product liability claim as a personal injury claim pursuant to 11 U.S.C. §

19   522 (d)(11)(D) where her damages may be for other than “personal bodily injury” and may also
20   include pain and suffering;
21
              3.     To the extent that the debtor does not describe an asset or other item of property
22
     for which an exemption is claimed with particularity, the Trustee objects to the assertion of such
23
     an exemption;
24
25            4.     To the extent that the actual value of an asset exceeds the valuation of the asset by

26   the debtor, the Trustee objects to the claim of any exemption; and
27
                                                                                KATHRYN A. ELLIS PLLC
28                                                                                      5506 6th Ave S
                                                                                           Suite 207
                                                                                      Seattle, WA 98108
     OBJECTION TO AMENDED EXEMPTIONS - 1                                               (206) 682-5002
 1             5.         To the extent that the debtor has not provided information and/or documentation
 2
     to the Trustee and/or have failed to cooperate with the Trustee regarding the investigation of her
 3
     financial affairs and/or concealed any property, the Trustee objects to any claims of exemption
 4
     by the debtor.
 5
 6             The Trustee is objecting, in part, to preserve her rights to object pending receipt of more

 7   information about the debtor’s assets. The Trustee reserves the right to assert any other basis for

 8   her objection or otherwise amend this objection as she may determine to be appropriate at a later
 9
     date.
10
               DATED this 8th day of August, 2019.
11
12                                                                  By: /s/ Kathryn A. Ellis
13                                                                  Kathryn A. Ellis, Trustee
     C:\Shared\OneDrive - Kathryn A Ellis\Shared\KAE\Dox\TRUSTEE\AOwens\exempt_obj.wpd

14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                                                                KATHRYN A. ELLIS PLLC
28                                                                                                     5506 6th Ave S
                                                                                                          Suite 207
                                                                                                     Seattle, WA 98108
     OBJECTION TO AMENDED EXEMPTIONS - 2                                                              (206) 682-5002
